i me
USHC SONY

 

 

 

 

DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK Wace a
wanna nnn nnn nnn none een cnn n nn snc cmmn man nema nme x i - . ae en P) rey TL.
KOSSOFF & KOSSOFF LLP, and : BA LZ (So//4 ed
IRWIN KOSSOFF,

Plaintiffs, ; .
v. : ORDER OF DISMISSAL
CONTINENTAL CASUALTY ; 19 CV 4696 (VB)
COMPANY, :

Defendant.
ooo teen eee een x

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than January 29, 2020. To be clear, any application to restore the action must
be filed by January 29, 2020, and any application to restore the action filed thereafter may be
denied solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled. Any
pending motions are moot.

The Clerk is instructed to close this case.

Dated: December 30, 2019
White Plains, NY

SO ORDERED:

Vuk

Vincent L. Briccetti
United States District Judge

 
